DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I directed to claims 1-17 and Species I & Sub-Species B (embodied in Figures 1A and 1F) in the reply filed on 01/03/2022 is acknowledged.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102 - Figure 1A; 176 & 177 - Figure 1F.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 8, “communicating pressurized refrigerant” should be changed to – communicating a pressurized refrigerant --.
In claim 1, line 8, “a load bearing film of refrigerant” should be changed to – a load bearing film of the pressurized refrigerant--.
Claim 3, line 1: “The non-contact bearing assembly of claim 1 wherein the plurality” should be changed to --The non-contact bearing assembly of claim 1, wherein the plurality--.
In claim 11, line 11, “a load bearing film of refrigerant” should be changed to – a load bearing film of the pressurized refrigerant--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sawaguchi et al. (hereinafter “Sawaguchi”) (Patent No.: US 6,494, 620 B1), as evidenced by Ohta et al. (hereinafter “Ohta”) (Patent No.: US 4,838,710).
Regarding claim 1, Sawaguchi discloses a non-contact bearing assembly (as discussed in column 4 lines 28-37 & 48-51) comprising: 
(defined by the rotor 11 of the rotary body 10, as discussed in column 4 lines 48-55) with a bearing surface (bearing surface BS11, as shown in annotated Figure 3); 
a primary ring (defined by a bearing housing 1, as presented in annotated Figure 3 and column 1 lines 28-40) located concentric to the shaft (the bearing housing or primary ring 1 is undoubtedly being concentric with the rotor 11, as best seen immediately below), the primary ring (bearing housing 1) including: 
a porous media (a pair of porous radial bearing pads 2, as noted in column 4 lines 30-40) having a first side opposing the bearing surface, and a second side that faces a plurality of plenums (as depicted in annotated Figure 3, each of the porous radial bearing pads 2 including an upper surface or one side or first side, which is opposing the bearing surface BS11, while another side or bottom surface or second side is certainly facing a plurality of plenums), a port (supply port 1A for pressurized gas, see column 4 lines 40-51) connected to each of the plurality of plenums (PP1, as shown in annotated Figure 3).  
Particularly, Sawaguchi demonstrates as how the rotary body 10 is being rotatably supported by a bearing housing 1 in a non-contact fashion. As shown in annotated Figure 3, Sawaguchi discloses: The bearing housing 1 comprises a radial bearing section having a pair of porous radial bearing pads 2 having surfaces arranged vis-a-vis the cylindrical surface of the rotor 11 of the rotary body 10 and a pair of thrust bearing sections having respective porous thrust bearing pads 3 having surfaces arranged vis-a-vis the respective surfaces of the thrust plates 12 (see column 4 lines 23-40).

    PNG
    media_image1.png
    629
    721
    media_image1.png
    Greyscale

	Especially, in column 4 lines 40-51, Sawaguchi further details that: Pressurized gas fed from a high pressure gas supply source (not shown) is delivered to each of the radial bearing pads 2 and the thrust bearing pads 3 by way of pressurized gas supply port 1a of the bearing housing 1 and made to hit the surfaces of the rotor 11 and the thrust plates 12 facing the respective bearing sections before being moved away to the outside by way of the outer periphery of the surfaces of the thrust plates 12 facing the bearing sections and the exhaust port 1b. The rotary body 10 is supported by the bearing in a non-contact fashion under the effect of the static pressure of the fluid injected into the bearing clearances. 

Essentially, as depicted in annotated Figure 3, Sawaguchi’s system is certainly designed such that the port 1a and/or port 1b being connected to each of the plurality of plenums while a conductive passage CP for communicating pressurized refrigerant to each of the plurality of the plenums through the port 1a and/or 1b of the primary ring, wherein the plurality of plenums and the porous media distribute the pressurized refrigerant between the bearing surface and the primary ring to create a load bearing film of refrigerant between the runner and the porous media.  
This is evidenced by Ohta (US 4,838,710) which discloses another non-contact bearing arrangement, very similar to that seen in annotated Figure 3, and performs as how the bearing member is made of porous graphite (see Abstract). 

    PNG
    media_image2.png
    367
    367
    media_image2.png
    Greyscale

According to an aspect of the present invention, in order to achieve the first object, there is provided a static pressure gas bearing assembly wherein a pressurized gaseous fluid is discharged from pores of a porous graphite bearing member, having a bearing surface, into a minute clearance between the bearing surface and a member to be supported so as to form in this clearance a gaseous film effective to support the member to be supported and wherein the porous graphite bearing member is provided by an article having been formed by molding, calcining and graphitizing particles of a raw material usable as a carbon material and having particle diameters distributed substantially in a range not greater than 40 microns, the porous graphite bearing member thus having pores distributed substantially uniformly.
As such, one of ordinary skill in the art would surely recognize that the plurality of plenums and the porous media distribute the pressurized refrigerant between the bearing surface and the primary ring to create a load bearing film of refrigerant between the runner and the porous media, as instantly claimed.
	Thus, Sawaguchi, as evidenced by Ohta, appears to disclose all aspects of Applicant’s claimed invention. 
	With specific regard to the particular process, i.e., using a 3-D printing process, as stated in claim 2, to form a porous media element, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a 
	Regarding claim 3, Sawaguchi, as evidenced by Ohta, substantially discloses the non-contact bearing assembly, as claimed and detailed above. Additionally, as best seen in annotated Figure 3 below, Sawaguchi evidently demonstrates as how the plurality of plenums PP1 are defined in the second side or upper side of the porous media 2.  

    PNG
    media_image3.png
    458
    504
    media_image3.png
    Greyscale

          
	Regarding claims 7-8. Sawaguchi, as evidenced by Ohta, substantially discloses the non-contact bearing assembly, as claimed and detailed above. 
Pressurized gas fed from a high pressure gas supply source (not shown) is delivered to each of the radial bearing pads 2 and the thrust bearing pads 3 by way of pressurized gas supply port 1a of the bearing housing 1 and made to hit the surfaces of the rotor 11 and the thrust plates 12 facing the respective bearing sections before being moved away to the outside by way of the outer periphery of the surfaces of the thrust plates 12 facing the bearing sections and the exhaust port 1b. The rotary body 10 is supported by the bearing in a non-contact fashion under the effect of the static pressure of the fluid injected into the bearing clearances. 
As best seen in annotated Figure 3, Sawaguchi successfully demonstrates as how the pressurized gas being supplied to the air gaps in the axial and radial directions. In this disclosure, Sawaguchi surely exhibits that the non- contact bearing is being configured to serve as a radial bearing and/or axial bearing, as instantly claimed.
9.	Claim(s) 1- 2, 4, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta.
Regarding claims 1 and 2, Ohta discloses a non-contact bearing assembly comprising: 
a rotatable shaft (rotational shaft 21, as presented in column 11 lines 35-40) with a bearing surface (bearing surface BS21, as shown in annotated Figure 2); 
a primary ring (defined by a housing 26) located concentric to the shaft (the housing 26 is undoubtedly being concentric with the shaft 21, as best seen immediately below, the primary ring (housing 26) including: 
a porous media (radial bearing members 24 each made of a porous material and having a cylindrical shape and/or thrust bearing members 25 each made of a porous material and having a ring-like shape, as noted in column 11 lines 45-53) having a first side (first side FS24, as best seen immediately below) opposing the bearing surface (first side FS24 of the porous bearing member 24 is surely opposing the bearing surface BS21), and a second side (second side SS24, as depicted in annotated Figure 2) that faces a plurality of plenums (the second side SS24 is facing a plurality of plenums 27 and plenums 28a, as seen in annotated Figure 2).

    PNG
    media_image4.png
    571
    737
    media_image4.png
    Greyscale

Particularly, Ohta, in column 11 lines 54-68, performs: the pressurized gaseous fluid supplied from the supplying ports 27 flows into the fluid supplying chambers 28a and, then, from these chambers the fluid flows into the radial and porous bearing members 24 and is discharged from their bearing surfaces 24a into a minute clearance between the shaft 21 and the bearing surfaces 24a. Thus, a gaseous film is formed in this clearance. The gaseous fluid thus forming the gaseous film and supporting the shaft 21 in the radial direction is exhausted from the port 29. On the other hand, the pressurized gaseous fluid supplied from the supplying chambers 28b and passed through the thrust and porous bearing members 25 is discharged from the bearing surfaces 25a into minute clearances defined between the bearing surfaces 25a and the thrust plates 22. Thus, in each clearance, a gaseous film is formed to support the shaft 21 by way of the thrust plates 22, in the thrust direction. The gaseous fluid forming the gaseous film is exhausted while supporting the shaft 21 in the described manner. Each of the radial bearing members 24 and the thrust bearing members 2 is made of porous graphite having been produced by molding (by cold isostatic pressing), calcination and graphitization, with its pores being distributed uniformly. 
Clearly, with reference to annotated Figure 2, Ohta evidently illustrates as how the ports 27 connected to the plenums P27 and P28a while a conductive passage CP27 is extending along the shaft 21. 
Essentially, as depicted in annotated Figure 2, Ohta’s system is certainly designed such that the ports 27 being connected to each of the plurality of plenums P27 and P28a while a conductive passage CP27 for communicating pressurized refrigerant to each of the plurality of the plenums P27&P28a through the port 27 of the primary ring 26, wherein the plurality of plenums and the porous media 24 distribute the pressurized refrigerant between the bearing surface BS21 and the primary ring 26 to create a load bearing film of refrigerant between the runner and the porous media.  
Thus, Ohta appears to disclose all aspects of Applicant’s claimed invention. 
	With specific regard to the particular process, i.e., using a 3-D printing process, as stated in claim 2, to form a porous media element, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device 
	Regarding claims 11-12, Ohta discloses: 
The static pressure gas bearing assembly of the present embodiment further includes radial bearing members 24 each made of a porous material and having a cylindrical shape; thrust bearing members 25 each made of a porous material and having a ring-like shape; a housing 26; gaseous fluid supplying ports 27; gaseous fluid supplying chambers 28a and 28b; and a fluid exhausting port 29 (see column 11 lines 45-53). 

    PNG
    media_image5.png
    611
    828
    media_image5.png
    Greyscale


As best seen immediately above, Ohta evidently demonstrates as how a first opposing surface S1 is being a circumferential surface or a sleeve on a shaft and a second opposing surface S2 is being the inside diameter, or radius, of a porous media 24.
Ohta, in column 11 lines 54-68, then goes on to describe as how: the pressurized gaseous fluid supplied from the supplying ports 27 flows into the fluid supplying chambers 28a and, then, from these chambers the fluid flows into the radial and porous bearing members 24 and is discharged from their bearing surfaces 24a into a minute clearance between the shaft 21 and the bearing surfaces 24a. Thus, a gaseous film is formed in this clearance. The gaseous fluid thus forming the gaseous film and supporting the shaft 21 in the radial direction is exhausted from the port 29. On the other hand, the pressurized gaseous fluid supplied from the supplying chambers 28b and passed through the thrust and porous bearing members 25 is discharged from the bearing surfaces 25a into minute clearances defined between the bearing surfaces 25a and the thrust plates 22. Thus, in each clearance, a gaseous film is formed to support the shaft 21 by way of the thrust plates 22, in the thrust direction. The gaseous fluid forming the gaseous film is exhausted while supporting the shaft 21 in the described manner. Each of the radial bearing members 24 and the thrust bearing members 2 is made of porous graphite having been produced by molding (by cold isostatic pressing), calcination and graphitization, with its pores being distributed uniformly. 
Clearly, disclosing this gas bearing assembly, Ohta specifically teaches a non-contact bearing assembly, wherein the porous media 24 having an outside diameter D24, or radius, that faces a plenum 28a and/or plenum 27 defined between the porous media 24 and the body of the housing 26. Essentially, with reference to annotated Figure 2 again, Ohta’s gas bearing assembly is certainly designed such that Application No.: 17/236,674the plenum 
	With specific regard to the particular process, i.e., using a 3-D printing process, as stated in claim 12, to form a porous media element, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., rotating equipment having non-contact bearings, does not depend on its method of production, i.e. a 3-D printing process..  
	Regarding claim 13, Ohta substantially discloses the non-contact bearing, as claimed and detailed above. 
	Additionally, as best seen immediately below, Ohta evidently illustrates as how the plenum 28a and/or plenum 27 is formed in the outside diameter D24 or radius of the porous media 24.  


    PNG
    media_image6.png
    637
    871
    media_image6.png
    Greyscale

	Regarding claims 4 and 14, Ohta substantially discloses the non-contact bearing, as claimed and detailed above. Additionally, in Abstract, Ohta expressly states: The bearing member is made of porous graphite. For the manufacture, carbon particles approximately 80% of which have particle diameters not greater than approx. 40 microns, more particularly, particle diameters ranging from 1-20 microns are used. The carbon particles are subjected to molding, calcination and graphitization, whereby a porous graphite member having pores distributed substantially uniformly is obtained. In another aspect of the invention, the bearing member is made of a porous graphite material having a specific degree of swelling. 
As such, one skilled in the art would surely recognize that the porous media is being a material selected from a group consisting of ceramic materials, graphite, 
	Regarding claim 17, Ohta substantially discloses the non-contact bearing, as claimed and detailed above. Additionally, in column 11 lines 33-40, Ohta notes: Referring now to FIG. 2, there is shown a second embodiment of the present invention. In this embodiment, the invention is applied to a static pressure thrust and radial gas bearing assembly, and in FIG. 2 the assembly is illustrated in a vertical section. Denoted at 21 is a rotational shaft having a titanium nitride coating formed on the surface thereof by the ion plating treatment in a similar manner as the case of the shaft 1 of the FIG. 1 embodiment. Clearly, the shaft 21 is a rotatable shaft, as instantly claimed.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 5-6, 9-10 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta in view of Underbakke (Pub. No.: US 2011/0052375 A1).
	Regarding claims 5-6, 9-10 and 15-16, Ohta substantially discloses the non-contact bearing assembly, as claimed and detailed above. However, Ohta does not explicitly disclose that the non-contact bearing assembly is configured to serve as a seal 
	Nonetheless, the use of non-contact bearings in rotating machines is notoriously well-known in the art, as taught by Underbakke. Underbakke discloses a bearing system for a rotor in rotating machines, such as compressors, pumps, turbines, expanders, has points of bearing and sealing for the rotor each being in the form of a combined bearing and sealing formed by a stator situated within a rotating machine house and surrounding the rotor. The stator is formed with a bore, whereby an annular clearance is created between stator and rotor, and the bore is having sectional area gradually increasing in the direction of larger pressure within the rotating machine (see Abstract).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As best seen immediately above, the rotor is being supported both axially and radially. Likewise, Underbakke successfully demonstrates an example of the use of the  

Further, in Paragraph [0012], Underbakke especially details: Among the advantages of such a combined bearing system are that the design may be compact, allowing the rotor to be made shorter and more rigid for enhanced rotor-dynamic performance, or alternatively shorter and thinner for weight reduction. In fact, this bearing system is clearly designed such that the bearing and seal combined in a single assembly. In other words, this bearing is certainly configured to serve as a seal, as instantly claimed. 
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a gas bearing as a seal, as taught by Underbakke, with the rotating equipment of  Ohta, in order to enhance rotor-dynamic performance and reliability, as motivated by Underbakke in Paragraph [0012].
With specific regard to the recitation of: “employed directly in the flow path of a turbo equipment” (claims 5 & 15) and/or ”employed in a multi-stage centrifugal compressor” (claims 6 & 16) and/or “configured to serve as a seal in a rotating equipment” (claim 9) and/or “configured to support an impeller in a turbo charger” (claim 10), it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

the non- contact bearing would be further configured to serve as a seal in a rotating equipment and/or to further support an impeller in a turbo charger and/or to be further employed directly in the flow path of a turbo equipment and/or to be further employed in a multi-stage centrifugal compressor, as instantly claimed. 

Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents. 
US 4,749,283 and US 2010/0282271 A1 are cited to show different arrangements of non-contact bearing assemblies comprising a porous media. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/L. P./
Examiner, Art Unit 3746